Order filed February 27, 2017




                                  In The

                            Court of Appeals
                                  For The

                         First District of Texas
                                ___________

                           NO. 01-14-00279-CR
                                ____________

                   ALLEN BERNARD GIMS, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 176th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1262460

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 1, State’s
Exhibit 2, State’s Exhibit 4, and State’s Exhibit 50.

      The exhibit clerk of the 176th District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit 1, State’s Exhibit 2, State’s
Exhibit 4, and State’s Exhibit 50, on or before March 6, 2017. The Clerk of this
court is directed to receive, maintain, and keep safe this original exhibit; to deliver
it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State’s Exhibit 1, State’s Exhibit 2, State’s
Exhibit 4, and State’s Exhibit 50, to the clerk of the 176th District Court.



                                              PER CURIAM